Citation Nr: 1513353	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  10-35 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for injury of the left hand and fifth (little) finger.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1970 through June 1972.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  This decision, in pertinent part, denied service connection for bilateral hearing loss, and for an injury of the left hand and fifth (little) finger.   


FINDINGS OF FACT

1.  Currently diagnosed bilateral sensorineural hearing loss is not related to active service, to include in-service noise exposure.

2.  The Veteran does not have a left hand and fifth (little) finger injury that is related to active service.
 

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for a left hand and fifth (little) finger injury are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  For the reasons to be discussed, the Board finds that VA has satisfied its duties to the Veteran under the VCAA.  

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In May 2009, prior to the initial adjudication of this case, the Veteran was notified of the information and evidence needed to substantiate and complete the claims for direct service connection adjudicated in this order.  During the pendency of the instant appeal, the Veteran filed a new claim for service connection for several conditions, including injuries of both hands; another VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) was mailed to the Veteran in response to this claim.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  The RO has obtained the Veteran's service treatment records, and associated them with the claims file.

During the pendency of the instant claim and appeal, the Veteran has suggested that pertinent records might be outstanding.  In his July 2010 substantive appeal to the Board, the Veteran indicated that he had been diagnosed with a hole in his eardrum following military service.  He also asserted that he had sought treatment for his hand and finger injury, though it is unclear whether he was referring to in-service or post-service treatment.  However, the Veteran has neither submitted additional medical records, nor identified relevant records and authorized VA to obtain them on his behalf.  

VA's duty to assist is not always a one-way street.  "If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Insofar as the Veteran has declined to submit or identify pertinent records, it appears that all known and available records relevant to the issues decided herein have been obtained and are associated with the claims file.  38 C.F.R. § 3.159(c)(1)(i)(noting a claimant must cooperate fully with VA's reasonable efforts to obtain records and must provide enough information to identify and locate the existing records, including the person, company, agency, or other custodian holding the records; the approximate time frame covered by the records; and in the case of medical records the condition for which treatment was provided).  VA's duty is just what it states, a duty to assist, not a duty to prove a claim with the claimant only in a passive role. Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).

Moreover, the Veteran was afforded a VA audiological examination in July 2009.  The VA examination report was based upon examinations of the Veteran, the Veteran's history, the lay evidence presented, and review of the claims file.  The report laid factual foundations for its conclusions and opinions, based on history and examination that were consistent with the record before them.  Accordingly, the Board finds the July 2009 VA examination to be adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The Veteran has not been afforded a VA examination to evaluate his claimed left hand and fifth (little) finger injury.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) .
With respect to the third factor above, this element establishes a low threshold and requires only that the evidence indicate that there may be a nexus between a current disability or symptoms and the Veteran's service.  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Board finds that a VA examination of the Veteran's left hand and fifth finger is not necessary.  The evidence of record provides no support for a finding that the claimed left hand and finger disability was caused or incurred in service.  Further, no objective evidence of record indicates that the disability exists currently.  Accordingly, the Board concludes that the evidence of record is sufficient to adjudicate the Veteran's claim of entitlement to service connection for a left hand and fifth (little) finger injury.

All identified and available documentation relevant to the issues decided herein has been secured and all relevant facts have been developed.  There remain no issues as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For the foregoing reasons, no further notice or assistance to the Veteran is necessary, and the Board may properly proceed to adjudicate the Veteran's claims to service connection.

II.  Legal criteria for service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2014); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim. . ."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The condition of sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2014), as an "other organic disease of the nervous system."  Therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on the Veteran's behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Entitlement to service connection for bilateral hearing loss

The Veteran contends that he has developed bilateral hearing loss as a result of exposure to artillery fire and traffic noise while in military service.  As a preliminary matter, the Board finds that the Veteran was exposed to in-service acoustic trauma.  The Veteran's DD-214 shows that he completed 14 weeks of field artillery training.  The Veteran's lay statements regarding in-service acoustic trauma are consistent and credible.  Moreover, a July 2009 VA audiological examination concluded that the Veteran's military service had, at least as likely as not, caused the Veteran's service-connected tinnitus.  

Further, the July 2009 VA audiological examination established that the Veteran currently has a bilateral hearing loss disability for VA purposes, demonstrated by speech recognition scores on Maryland CNC testing below 94 percent bilaterally, and hearing thresholds of 26 decibels or greater for the entire set of tested frequencies ranging from 500 through 4,000 hertz bilaterally.  See 38 CFR § 3.385.  Accordingly, the Board proceeds to the question of whether the Veteran's hearing loss disability was caused or incurred in military service.

The Veteran's October 1970 enlistment examination recorded his hearing thresholds at audiometric zero under the American Standards Association (ASA) standard, at 500, 1,000, 2,000, and 4,000 hertz bilaterally.  Although service department audiometric readings were ordinarily recorded using units set by the International Standards Organization (ISO) and American National Standards Institute (ANSI) as of as of October 31, 1967, a notation in the Veteran's November 1970 examination indicates that the audiometric findings were recorded  using the ASA standard.  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units.  Accordingly, the Board must convert the October 1970 audiometric findings to ISO units before proceeding with its analysis.  This conversion is performed by adding to the reported findings 15 decibels at the 500 hertz level, 10 decibels at the 1,000 and 2,000 hertz levels, and 5 decibels at the 4,000 hertz level. 

After converting the Veteran's October 1970 audiometric findings to the ISO standard, the Board finds that the Veteran's hearing thresholds in both ears were 15 decibels at the 500 hertz level, 10 decibels at the 1000, 2000, and 3,000 hertz levels, and 5 decibels at the 4,000 hertz level.  The Veteran's ears and eardrums were noted to be normal on examination.

An in-service examination of October 1971 again found normal ears and eardrums on examination.  Hearing thresholds were recorded at audiometric zero bilaterally at 500, 1,000, 2,000, and 4,000 hertz.  Insofar as this examination took place after October 31, 1967, the Board presumes that its findings were recorded under the ISO standard. 

The Board observes that bilateral findings from the October 1971 examination at 1,000 and 2,000 hertz appear to have been crossed out and corrected.  Bilateral findings at 1,000 hertz appear to have originally been recorded as 70 decibels; findings for 2,000 hertz appear to have been 70 decibels in the left ear, and the crossed-out figure recorded for the right ear was illegible.  The Veteran's ears and eardrums were noted to be normal on examination.  The Veteran checked a box in his medical history report indicating a history of ear, nose, or throat trouble; however, on the back of the form he indicated he previously had surgery to clear excessive cartilage from nasal passages.  Significantly, on this form he denied a history of hearing loss.  The Veteran indicated that his current health was good.

The Veteran's ears and eardrums were noted to be normal at his separation examination of March 1972.  A notation in the associated audiometric examination report indicated that audiometric findings had been recorded using the ISO standard.  These findings consisted of hearing thresholds of 15 decibels bilaterally at 500, 1,000, and 2,000 hertz.  At 4,000 hertz, the right ear threshold was 15 decibels, and the left ear threshold was 20 decibels.  

In a May 1972 statement of medical condition, the Veteran indicated that there had been no change in his medical condition subsequent to his separation examination.  A June 1972 physical and mental status finding indicated that the Veteran was physically qualified for re-enlistment without re-examination, provided that he did so within three months.

The Board notes that the Veteran's service treatment records do not reflect in-service treatment for complaints of hearing loss.

The Veteran was afforded a VA audiological examination in July 2009.  On air conduction puretone testing, the Veteran's hearing thresholds in the right ear at the test frequencies of 250, 500, 1,000, 2,000, 3,000, 4,000, 6,000, and 8,000 hertz were 15, 30, 45, 55, 60, 65, 65, and 60 decibels, respectively.  Bone conduction puretone thresholds for the right ear at 250, 500, 1,000, 2,000, and 4,000 hertz were 5, 30, 40, 60, and 60 decibels, respectively.  Puretone average threshold was 56 decibels in the right ear, and the Maryland CNC speech recognition score was 68 percent.
With regard to the left ear, the Veteran's air conduction hearing thresholds at the test frequencies of 250, 500, and 1,000 hertz were 10, 25, and 40 decibels, respectively.  The Veteran's threshold at 1,500, 2,000, 3,000, 4,000, 6,000, and 8,000 hertz was 60 decibels.  Bone conduction puretone thresholds for the left ear were not recorded.  Puretone average threshold was 55 decibels in the left ear, and the Maryland CNC speech recognition score was 88 percent.

The VA examiner diagnosed the Veteran with mild sloping to moderately severe sensorineural hearing loss from 1,000-4,000 hertz bilaterally.  The Veteran advised the examiner that he had been exposed to artillery and traffic noise in military service, and worked in two industrial settings thereafter, with hearing protection.  No recreational noise exposure was reported.  The Veteran reported that he had first noticed hearing loss during his military service, and had begun using hearing aids approximately fifteen years prior to the VA examination.  

Based upon normal thresholds on both enlistment and separation, the examiner concluded that it was less likely than not that the Veteran's hearing loss was the result of military service.  The examiner stated that the Veteran's hearing thresholds had  shifted 15-20 decibels across all frequencies tested from enlistment to separation, which was inconsistent with changes related to noise exposure; the examiner indicated that the findings were likelier related to the screening levels used.

In his July 2010 substantive appeal to the Board, the Veteran asserted that he had been exposed to loud noises from artillery during advanced training.  The Veteran also stated that on examination before shipping overseas, he had been given a "quick once over," and an examining doctor found signs of serious hearing loss.  Per the Veteran, further testing was required, but he had no time for additional testing before he left the United States.  Post-service testing found a hole in his eardrum, and the Veteran reported that he hears two continuous sounds in his ears.  The Veteran stated that his post-service employment had consisted of teaching school, working in a post office, and making electrical harnesses in a low-noise environment.  His most significant acoustic trauma had been in military service.  Further, the Veteran asserted that he had not been given a "good exam" on enlistment or separation. 

The Veteran and his representative were afforded an informal conference with a decision review officer in January 2011.  Per the conference report, the Veteran's representative pointed out that the Veteran had completed artillery training during military service.  The Veteran reported that this had taken 9 weeks; per the DD-214, it lasted 14 weeks.  The Veteran further indicated that after he left military service, he had worked as a science teacher and rural mail carrier.  The Veteran left his position as a mail carrier in 1995, and then worked for RDO for five years.  Thereafter, the Veteran worked for Nortech, making wiring harnesses.  The Veteran emphasized that he had not been exposed to high levels of noise in his post-service employment.

At the informal conference, the Veteran also explained that the October 1971 examination had been provided following an accident with an artillery piece.  The Veteran reported that he had deployed to Korea in November 1971.

With regard to the Veteran's assertion that he did not have a "good exam" on enlistment or separation from service, the Board notes that the Veteran and his representative have not offered details regarding the alleged shortfalls of the Veteran's enlistment and separation examinations.  There is a presumption of regularity, or that government officials "have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (quoting United States v. Chem. Found. Ind. 272 U.S. 1, 14-15 (1926).  The Board may presume that service staff competently discharged their duties.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir 2009) (confirming that the presumption of regularity does not only apply to procedural matters, but also applies to the competency of medical professionals).  This presumption of regularity in the administrative process may be rebutted by clear evidence to the contrary.  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  The mere allegation of irregularity does not, in itself, constitute clear evidence of irregularity.  See Crain v. Principi, 17 Vet. App. 182, 186 (2003).

The enlistment and separation examination reports contained numerous, specific findings that necessarily implied audiometric examination of the Veteran.  In particular, these examinations recorded the Veteran's hearing thresholds.  Absent clear evidence showing the contrary, the Board presumes that the enlistment and separation service examiners exercised reasonable medical judgment their examinations.   

The Veteran has asserted, in his substantive appeal to the Board, that post-service medical testing found a hole in one of his eardrums.  The Veteran is competent to relate such a diagnosis.  However, as reviewed in the discussion of VA's duty to notify and assist the Veteran, the Veteran has neither submitted evidence of a ruptured eardrum, nor identified this evidence and authorized VA to obtain it.  In this regard, therefore, the Board can only observe that in-service examinations of October 1970, October 1971, and March 1972 found normal eardrums.  Further, the VA audiological examiner attributed the Veteran's bilateral hearing loss to a sensorineural condition, not a physical injury of the eardrum.  The Board therefore places little weight upon the Veteran's apparent contention that his hearing loss has been caused by an eardrum injury related to military service.

The Veteran contends, in his substantive appeal, that an October 1971 in-service examining physician advised him of signs of hearing loss, which would require additional testing to confirm.  Per the Veteran, this confirmatory testing never took place.  The Veteran is competent to relate the examining physician's statement; further, the Board notes that the October 1971 audiometric findings appear to have been edited or corrected after their original transcription.  Further, the Board notes that a card labeled "hearing loss" and "lost records" has been paper-clipped to the October 1971 examination report.  Although the October 1971 audiometric findings (as corrected or edited) show hearing thresholds at audiometric zero, the Board places little weight upon these findings.  Interpretation of the edited audiometric findings and "hearing loss" note card, accompanied by the Veteran's report that hearing loss had been found at this examination, would be essentially speculative.

However, the Veteran's March 1972 separation examination has none of the indicia of unreliability that vex the October 1971 examination.  Although the Veteran has asserted that he did not have a "good" separation examination, he does not contend that findings were made at this examination that were not recorded in the report; nor do edits or corrections to the document call its recorded findings into question.  The March 1972 examination found hearing thresholds of 15 decibels bilaterally at 500, 1,000, and 2,000 hertz.  At 4,000 hertz, the right ear threshold was 15 decibels, and the left ear threshold was 20 decibels.  Per the VA examiner, these findings were all within normal limits.  See also Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (explaining that the threshold for normal hearing is from zero to 20 decibels). Further, the Board notes that the Veteran denied medical changes subsequent to this examination in a May 1972 statement.  Accordingly, the Board finds that this examination possesses substantial probative value in establishing the Veteran's degree of hearing impairment at service separation.

The Board notes that a notation in the March 1972 examination report indicates that old records were not available for review at the time the separation examination was administered.  However, this fact does not reduce the probative value of the examination as a portrait of the Veteran's state of health (including hearing acuity) in March 1972.

In a March 2015 brief, the Veteran's representative correctly noted that, even when hearing was found to be within normal limits at the time of separation from service, the Court has held that 38 C.F.R. § 3.385 does not preclude an award of service connection for a hearing disability established by post-service audiometric testing.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Further, an in-service shift in hearing thresholds may support a finding of service connection to a current hearing disability, even when the Veteran's hearing at the time of separation from service did not reach the level of hearing disability for VA purposes.  Id. at 157.

Although the VA examiner in this case did state that normal hearing thresholds on enlistment and separation supported a finding that hearing loss was not the result of military service, the examiner's analysis did not end there.  Rather, the VA examiner observed that the Veteran's hearing thresholds had shifted from 15-20 decibels across all frequencies, and stated that a change of this sort was not consistent with hearing loss due to noise exposure, and was better explained by the screening levels used in testing.  Rather than dismissing a hearing shift as too small to reflect significant hearing loss, the VA examiner concluded that the uniformity of the hearing shift across all frequencies suggested that it did not represent an actual hearing shift at all, but merely an artifact of the testing process.

In fact, the shift between enlistment and separation audiometric findings is even narrower than found by the VA examiner.  The examiner did not comment upon the fact that the Veteran's October 1970 enlistment hearing thresholds were recorded under the American Standards Association (ASA) standards, while the March 1972 audiometric findings were recorded using units set by the International Standards Organization (ISO) and American National Standards Institute (ANSI).  The service departments ordinarily recorded audiometric findings using ISO units after October 31, 1967.  However, a notation in the Veteran's October 1970 examination report indicates that the audiometric findings were recorded using the older ASA units, while a notation in the March 1972 report indicates that ISO units were used in this report.  

The Board has converted the October 1970 examination findings to ISO units through addition to the ASA findings: 15 decibels were added to the findings at 500 hertz bilaterally, 10 decibels at 1,000 and 2,000 hertz, and 5 decibels at 4,000 hertz.  Following this conversion, the Board finds that the Veteran's October 1970 hearing thresholds (in ISO units) in both ears were 15 decibels at 500 hertz, 10 decibels at 1,000, 2,000, and 3,000 hertz, and 5 decibels at 4,000 hertz.  While the VA examiner concluded that the Veteran's hearing threshold had increased by 15-20 decibels at all tested frequencies between enlistment and separation, comparison using ISO units reveals that there was no increase at 500 hertz bilaterally, an increase of only 5 decibels at 1,000 and 2,000 hertz bilaterally, 10 decibels at 4,000 hertz for the right ear, and 15 decibels for the left ear at 4000 hertz.  The fact that the VA examiner erred in the Veteran's favor by over-stating the scope of in-service hearing shift does not reduce the probative value of her opinion.

The Veteran's representative, in the March 2015 brief, asserts that the VA examiner erred in declining to credit the Veteran's report of in-service acoustic trauma exposure, as well as his report that symptoms had begun during service.  The representative insists that the examiner erred in relying upon a lack of contemporaneous evidence to rebut the Veteran's competent lay assertions that his hearing loss began during service.

The Veteran is, of course, competent to report both the onset of symptoms and his exposure to acoustic trauma in military service.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the VA examiner appears to have credited the Veteran's reports of in-service noise exposure; at the very least, the Veteran's reports of exposure to in-service artillery and traffic noise were recorded without comment.  More significantly, the VA examiner credited the Veteran's report that tinnitus had begun during his military service, stating that "Based on reported [tinnitus] onset during military service and nothing to indicate otherwise, it is at least as likely as not that the Veteran's tinnitus is the result of military service."  (Service connection for tinnitus was granted in the August 2009 rating decision).  In the absence of contemporaneous evidence supporting the Veteran's lay assertion that symptoms had begun during service, the VA examiner did not dismiss the Veteran's lay assertions; she accepted them.

However, with regard to the Veteran's hearing loss, the in-service record was not merely silent; the enlistment and separation examination findings contradicted the Veteran.  As the VA examiner explained, the Veteran's in-service audiometric findings were consistently within normal limits, and the evidence of record did not show genuine hearing shift in service (as opposed to a testing artifact).  For these reasons, the VA examiner found it less likely than not that the Veteran's bilateral hearing loss had been caused or incurred in service.

Upon careful review of the record, the Board concurs with the opinion of the VA examiner.  The Veteran's in-service treatment and examination records do not reflect the in-service occurrence of hearing loss.  Further, although the Veteran advised the VA examiner that he had begun experiencing hearing loss during military service, he had only begun to use hearing aids fifteen years prior to the VA examination - that is, more than twenty years following military service.  Although the Veteran has stated that he was diagnosed with a hole in his eardrum at some point following military service, he has never indicated when this diagnoses or treatment occurred.  The record before the Board reflects a lengthy period following military service prior to any recorded complaint of hearing impairment, and this lengthy delay weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The record contains no competent and credible evidence of a nexus between the current hearing loss disability and military service.  Neither the Veteran's lay assertions of in-service incurrence, nor his assertions of continuity of symptoms, are credible.  The July 2009 VA examiner has produced a well-reasoned opinion that there is less likely than not a nexus between the Veteran's current disability and military service.  The Board has weighed the evidence of record, and finds the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




IV.  Entitlement to service connection for injury of the left hand and fifth (little) finger

In his claim for service connection, the Veteran contends that he injured the fifth finger (little finger) and side of his left hand in an in-service car accident in Seoul, Republic of Korea.  The Veteran's DD-214 confirms that he served in Korea.  

At his enlistment examination of October 1970, the Veteran's upper extremities were noted to be normal, and no scars or identifying marks were observed.

On in-service examination in October 1971, the Veteran's upper extremities were again noted to be normal.  However, a scar was noted on the little finger of the Veteran's right hand.

The Veteran's service treatment records reflect treatment at the US Army Hospital Seoul Emergency Room on December 1 and December 3, 1971 for nausea and stomach cramps.  On December 27, 1971, the Veteran was prescribed penicillin.  He complained of diarrhea, stomach cramps, and a rash in February 1972.  Penicillin was again prescribed in May 1972.  No treatment for a hand or finger injury was recorded.

On separation examination in March 1972, the Veteran's upper extremities were noted to be normal.  A scar was noted near the left nipple, with a dimple in the right ear lobe.  No other scars were recorded.

In his substantive appeal of July 2012, the Veteran noted that he had been injured loading ammo and field guns, but clarified that his left hand injury had been incurred in his in-service car accident.  The Veteran stated that he had been driving a United States Senator through Seoul when his car was hit by a fire truck; the Veteran indicated that he was "treated and released a little banged up."  He had sought medical attention because of the pain.  Further, as noted in the discussion of the Veteran's claim to service connection for hearing loss, the Veteran asserted that he had not had "a good examination" on enlistment or discharge.

In a new claim filed in August 2010 (not presently before the Board), The Veteran stated that he had been driving a United States Senator through Seoul when his car was hit by a fire truck; the Veteran indicated that he was "treated and released a little banged up."

At an informal conference with a decision review officer in January 2011, the Veteran  recalled that the fire truck that hit him in Korea had been en route to combat a major hotel fire in January or February of 1972.  The Veteran also indicated that the October 1971 examination report had been produced after he injured his hand on a piece of artillery equipment.  This pre-dated his November 1971 departure for Korea.

In January 2011, the Veteran submitted an Internet article relating to the December 25, 1971 fire at the Taeyokale Hotel in Seoul.  

The Veteran's service treatment record is devoid of references to an automobile accident or injuries sustained in an automobile accident.  This is especially significant insofar as treatment records from early December 1971 through May 1972 have been associated with the claims file.  These records include a report of treatment on December 27, 1971, two days after the Taeyokale Hotel fire.  The Veteran was prescribed penicillin, but no treatment was mentioned for a hand injury.  The fact that the Veteran sought medical treatment throughout the period he reports sustaining injuries to his left little finger and left hand, but no reports of such injury appear in the record, suggests that these injuries either did not occur, or were so minor as to require very limited treatment.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring).

Similarly, the Veteran's enlistment examination of October 1970, examination of October 1971, and separation examination of March 1972 did not record scars, injuries, or other abnormalities of the left hand or fifth (little) finger.  The Board notes that the Veteran's upper extremities were normal on these examinations, with the exception of a right little finger scar noted at the October 1971 examination.  A scar near the left nipple and a dimple in the right ear lobe were noted at the separation examination, but no additional scars.  The fact that scars were recorded, but not those identified by the Veteran, suggests that the injuries for which the Veteran seeks service connection were not present.

With regard to the Veteran's assertion that he was not given "good" enlistment or separation examinations, the Board reiterates the discussion of the presumption of regularity earlier in this decision.  Further, the Board notes that the October 1970, October 1971 and March 1972 examinations made specific findings regarding scars and the upper extremities that necessarily imply physical examination of the Veteran.

The Veteran is competent to report the occurrence of an in-service injury, and to report that the injury has persisted to the present day.  However, as reviewed in the portion of this decision pertaining to VA's duties to notify and assist, the Veteran in this case has been afforded multiple opportunities to submit evidence of diagnosis, examination, or treatment for left hand or finger scars or injuries, or to identify such evidence and authorize VA to retrieve it.  The Veteran has not done so.  The absence of any post-service records suggesting the existence of a current left hand and little finger disability weighs against the credibility of the Veteran's assertion that this disability currently exists.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability, there can be no valid claim."); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability).  

Even if the Board conceded that the Veteran currently has a left hand and little finger injury, the absolute absence of this injury from the Veteran's service treatment record would weigh heavily against a finding of service connection. 

After careful consideration of the evidence of record, the Board finds no reasonable doubt that the Veteran's claimed left hand and little finger injury may constitute a disability for the purposes of service connection.  See 38 C.F.R. § 3.102 (directing the resolution of all reasonable doubt in favor of the Veteran.)  The Veteran's claim for service connection for a left hand and little finger injury is therefore denied.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for injury of the left hand and fifth (little) finger is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


